Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which thepatent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention. 


Claims 1, 2, 10, 11, 14 and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Qiao et al. (US Pub. 2021/0012191).
Regarding independent claims 1, 14 and 15, Qiao discloses a method for extracting human-interpretable entity profiles from a text-labeled data graph of a system comprised of entities, the data graph comprising nodes representing the entities and edges between the nodes representing links between the entities, a plurality of text being respectively associated with the corresponding edges, the method comprising: 
constructing neural network layers configured such that each of the edges between a pair of the nodes is modeled as a function of the associated text and cluster representations of the pair of the nodes (Fig.3 and [0063]: the historical time series is transformed into a 3D temporal tensor by stacking multiple 2D sliding-windows, which consist of temporal and feature dimensions;), 
for each one of the pair of nodes, performing machine learning to learn a tensor to capture patterns among the associated text and the pair of nodes (Fig.3 and [0063]: the 3D temporal tensor goes through deep volumetric 3D convolution neural networks (CNN), which discover both the local dependency and auto-correlational patterns among the variables ), and 
extracting the entity profiles from the tensor (Fig.3, 308: predicting future values for additional multivariate time series data, utilizing the one or more trained deep volumetric 3D CNNS).
Regarding claim 2, Qiao teaches wherein the entities comprise a plurality of entity classes ([0063]).
Regarding claim 10, Qiao teaches wherein the extracting the entity profiles from the tensor operation comprises: extracting a word-based profile as the human-interpretable entity profile for each of the entities, and extracting a vector-based profile for each of the entities ([0063]: the CNN feature maps go through a recurrent neural network to output the prediction; and (4) the adaptive hyperparameter optimizer selects optimal parameters required for the temporal tensor transformation through the propagation of the prediction error).
Regarding claim 11, Qiao teaches wherein extracting the word-based profile comprises determining a top H number of words in the learned tensor for an associated entity of the entities as the word-based profile for the entity ([0063]).

Allowable Subject Matter
Claims 3-9, 12 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
The following is an examiner’s statement of reasons for allowance:
Claim 3 identifies the distinct features “wherein the constructing of the neural networks layers comprises: constructing cluster neural network layers to operate the data graph to learn cluster assignments for each of the entities, the cluster neural network layers taking as local parameters entity embedding vectors and cluster embedding vectors, the cluster embedding vectors corresponding to the cluster representations, and constructing word neural network layers to operate the data graph to learn correlations between word embedding vectors and the edges, the word neural network layers taking as local parameters the cluster embedding vectors and the word embedding vectors", which are not taught or suggested by the prior art of records.
Claim 6 identifies the distinct features “wherein the neural network layers are configured to learn second cluster embedding vectors as the cluster representation of the first clusters, wherein the neural network layers are configured to learn first entity embedding vectors as representations of the entities of the first entity class, wherein the neural network layers are configured to learn second entity embedding vectors as representations of the entities of the second entity class, wherein the tensor represents probabilistic patterns among the first clusters, the second clusters, and words of the text of the data graph, a slice of the tensor specifying a categorical word distribution for the associated text for the pair of nodes, the pair of nodes comprising a first node of a first cluster k of the first clusters and a second node of a second cluster l of the second clusters", which are not taught or suggested by the prior art of records.
Claim 12 identifies the distinct features “wherein w is a word in the textual label of one of the edges, W is a total number of words in the textual label, P1:K,1:L,w is a slice of the tensor, 0~ is a cluster assignment of one of the entities, and T is a transpose function", which are not taught or suggested by the prior art of records. 
Claim 13 identifies the distinct features “collecting data of the system, the data comprising at least one of textual narratives about the entities, metadata about the entities, or images about the entities, processing the data to prepare pre-processed data, the processing comprising at least one of text preprocessing, dictionary construction, word embedding, and image tagging, and generating the text-labeled data graph from the pre-processed data", which are not taught or suggested by the prior art of records.
Claims 3-9, 12 and 13 would be allowable over the prior art of record because the claimed features as mentioned above in combination with other claimed features are not recited or suggested by the prior art of records.  The above features in conjunction with all other limitations of the dependent and independent claims 3-9, 12 and 13 are hereby allowed.

Conclusion
Any inquiry concerning this communication should be directed to Yong Choe at telephone number 571-270-1053 or email to yong.choe@uspto.gov.  The examiner can normally be reached on M-F 10:00 am to 6:30pm.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sanjiv Shah can be reached on 571-272-4098.  Any inquiry of a general nature or relating to the status of this application should be directed to the TC 2100 whose telephone number is (571) 272-2100.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PMR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-irect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/YONG J CHOE/Primary Examiner, Art Unit 2135